Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
The present application claims benefit of U.S. Provisional Patent Application Nos. 62/783,589, filed December 21, 2018; 62/866,092, filed June 25, 2019; 62/890,904, filed August 23, 2019; and 62/949,848, filed December 18, 2019 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 03/24/2020 is acknowledged.  Claims 1-5, 7, 9-14, 19-24, 40 and 51 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Claim Objections 
Claims 7, 9-12, 19-24, 40 and 51 are objected to for the following informalities:
Claim 7, 9-12, 19-24, 40 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vink (US PGPUB 2018/0327722).
The claims are directed to a method for automated production of an adeno-associated virus (AAV) viral vector, comprising:
(a) introducing an engineered mammalian AAV viral producer cell into a fully enclosed cell engineering system, the engineering mammalian AAV viral producer cell including integrated into its genome:
i. an adenovirus helper gene comprising E2A and E4Orf6 genes under control of a first derepressible promoter; ii. an AAV gene comprising Rep and Cap genes under control of a second derepressible promoter; iii. a viral-associated, non-coding RNA under control of a third derepressible promoter; and iv. a repressor element of the first, second and third derepressible promoters;
(b) transducing the mammalian AAV viral producer cell with a vector encoding a gene of interest to produce a transduced viral producer cell;
(c) treating the mammalian AAV viral producer cell with a binding partner of the repressor element;
(d) activating the first, second and third derepressible promoters;
(e) expanding the transduced viral producer cell and producing the AAV viral vector within the transduced viral producer cell; and
(f) isolating the viral vector, wherein (a) through (f) are performed in a closed and automated process.
	Regarding claim 1, Vink discloses a method for production of an adeno-associated virus (AA V) viral vector (abstract; para (0002): ''The invention relates to nucleic acid vectors comprising genes required for adeno-associated viral (AAV) vector production and uses thereof."), comprising:
(a) introducing an engineered mammalian AAV viral producer cell (abstract; para (0182): "In one embodiment, the AAV packaging cell is a mammalian cell."), the engineering mammalian AAV viral producer cell including integrated into its genome (abstract "all integrated together at a single locus within the AAV producer cell genome"): i. an adenovirus helper gene comprising E2A and E4Orf6 genes under control of a first derepressible promoter (abstract; para (0104): "In one embodiment, the helper virus genes comprise all or part of E4, E2a and VA genes derived from adenovirus"; (0116)-(0117); para [0162): "In a further embodiment, a promoter is present before the nucleic acid sequences encoding: (i) the AAV rep/cap gene; (ii) the helper virus genes"; note that E4 includes E4Orf6); ii. an AAV gene comprising Rep and Cap genes under control of a second derepressible promoter (abstract; para (0116)-(0117]; (0162]); iii. a viral-associated, non-coding RNA under control of a third derepressible promoter (para [0116]-(0117]; [0163]: "In one embodiment, the nucleic acid vector comprises the following insert: ... a nucleic acid sequence comprising a transgene operably linker to a promoter between two AAV ITRs and a multiple cloning site."; para (0102]: "The helper virus genes encode proteins and non-coding RNA."); and iv. a repressor element of the first, second and third derepressible promoters (para (0117]-[0120]: "In one embodiment, the nucleic acid vector additionally comprises a tetracycline resistance operon repressor protein (''Tet repressor" or "TetR").");  (b) transducing the mammalian AAV viral producer cell with a vector encoding a gene of interest to produce a transduced viral producer
cell (para (0113]: "The AAV vector produced using the nucleic acid vectors and host cells described herein can be used to transduce target cells and induce the expression of the gene of potential therapeutic interest."); (c) treating the mammalian AAV viral producer cell with a binding partner of the repressor element (para (0118]: "In one embodiment, the promoter additionally comprises at least one Tet operon. A Tet operon (Tetracycline-Controlled Transcriptional Activation) may be used in
a method of inducible gene expression, wherein transcription is reversibly turned on or off in the presence of the antibiotic tetracycline or one of its derivatives (e.g. doxycycline)."; para (0134]: "When the cells reach the correct density for AAV vector particle production to proceed, addition of doxycycline (DOX) to the cells would de-stabilise the !TA transactivator protein such that the transcription of the shRNA targeting rep transcripts would cease, allowing Rep to be expressed by the cells."); (d) activating the first, second and third derepressible promoters (para (0119]: ''The Tel operon system may be used to control expression of the viral sequences contained within the nucleic acid vector ... On addition of tetracycline or doxycyclin, the Tet repressor is sequestered allowing promoter activity, therefore gene expression is switched on."; para [0125]: "In a further embodiment, the nucleic acid vector comprises nucleic acid sequences encoding shRNA, which targets the E1A transcripts. The shRNA targeting E1A transcripts provide an additional level of control of Rep expression, acting indirectly through control of E1A expression. This is particularly advantageous in cell lines that constitutively express the adenovirus E1A helper virus gene. The adenovirus E1A helper gene product activates the promoters of other adenovirus helper genes such as E1B, E2 and E4, as well as binding to the host protein YY1 to enable activation of the AAV P5 promoter which is used to express the Rep proteins."); (e) expanding the transduced viral producer cell and producing the AAV viral vector within the transduced viral producer cell (para (0134]);
and (f) isolating the viral vector (para (0210): "Once isolated, the AAV vector particles may be concentrated for in vivo applications"). 
Vink does not specifically teach introducing the engineered mammalian AAV viral producer cell into a fully enclosed cell engineering system in step a), or wherein (a) through (f) are performed in a closed and automated process. 
Since one of ordinary skill in the art at the time would have readily appreciated that a closed and automated process is a sterile and self-adjusting process via sensors and computer programs without input from a human user, it would have been obvious to one of ordinary skill in the art to have attempted introducing an engineered mammalian AAV viral producer cell as taught by Vink into a fully enclosed cell engineering system in step a), and to have performed (a) through (f) in a closed and automated process. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to produce AAV vectors with improved product consistency in a labor time saving way.
	Regarding claim 2, Vink makes obvious the method of claim 1, and Vink further teaches wherein the engineered mammalian AAV viral producer cell is a mammalian cell culture (para [0025] "(a) introducing the nucleic acid vector as defined herein into a culture of mammalian host cells").
	Regarding claim 3, Vink makes obvious the method of claim 2, and Vink further teaches wherein the mammalian cell culture is a suspension culture (para (0205] "Appropriate culturing methods are well known to a person skilled in the art. For example, the cell may be cultured in suspension and/or in animal component-free conditions.").
Regarding claim 4, Vink makes obvious the method of claims 1-3, and Vink further teaches wherein the engineered mammalian AAV viral producer cell is a Chinese hamster ovary (CHO) cell (para (0203] "As described hereinbefore, in one embodiment, the mammalian host cell is selected from a HEK 293 cell, CHO cell").
Regarding claim 5, Vink makes obvious the method of claims 1-3, and Vink further teaches wherein the engineered mammalian AAV viral producer cell is a human cell (para (0182] "In one embodiment, the AAV packaging cell is a mammalian cell. In a further embodiment, the mammalian cell is selected from a HEK 293 cell").
Regarding claim 13, Vink teaches a method for the production of an adeno-associated virus (AAV) viral vector (abstract; para (0002]: ''The invention relates to nucleic acid vectors comprising genes required for adeno-associated viral (AAV) vector production and uses thereof."), comprising: (a) transducing a mammalian cell stably expressing one or more nucleic acids encoding TetR (para (0113]: ''The AAV vector produced using the nucleic acid vectors and host cells described herein can be used to transduce target cells and induce the expression of the gene of potential therapeutic interest."; [0120] "In one embodiment, the nucleic acid vector additionally comprises a tetracycline resistance operon repressor protein ("Tel repressor'' or ''TetR")") with: i. a first nucleic acid encoding an adenovirus helper gene comprising an E2A gene, a E40rf gene and a viral-associated non-coding RNA, under control of a first derepressible promoter (abstract; para (0102] "The helper virus genes encode proteins and non-coding RNA"; (0104]: "the helper virus genes comprise all or part of E4, E2a and VA genes derived from adenovirus"; (0116]-(0119] "the nucleic acid vector additionally comprises a transcription regulation element...On addition of tetracycline or doxycyclin, the Tet repressor is sequestered allowing promoter activity"; para (0162]: "a promoter is present before the nucleic acid sequences encoding: (i) the AAV rep/cap gene; (ii) the helper virus genes"; note that E4 includes E4Orf6); ii. a second nucleic acid encoding an AAV gene comprising Rep and Cap genes under control of a second derepressible promoter (abstract; para [0116]-10119]; (0162]); and iii. optionally, a third nucleic acid encoding a gene of interest under control of a third derepressible promoter (para [0116]-(0119]; (0163]: "In one embodiment, the nucleic acid vector comprises the following insert: ... a nucleic acid sequence comprising a transgene operably linker to a promoter between two AAV ITRs and a multiple cloning site."; para (0102]: "The helper virus genes encode proteins and non-coding RNA."); (b) treating the mammalian cell with a binding partner of the TetR (para [0118]: "In one embodiment, the promoter additionally comprises at least one Tel operon. A Tel operon (Tetracycline-Controlled Transcriptional Activation) may be used in a method of inducible gene expression, wherein transcription is reversibly turned on or off in the presence of the antibiotic tetracycline or one of its derivatives (e.g. doxycycline)."; para [0134]: "When the cells reach the correct density for AAV vector particle production to proceed, addition of doxycycline (DOX) to the cells would de-stabilize the tTA transactivator protein such that the transcription of the shRNA targeting rep transcripts would cease, allowing Rep to be expressed by the cells."); (c) activating the first, second and third derepressible promoters (para (0119]: "The Tat operon system may be used to control expression of the viral sequences contained within the nucleic acid vector ... On addition of tetracycline or doxycyclin, the Tet repressor is sequestered allowing promoter activity, therefore gene expression is switched on."; para (0125]: "In a further embodiment. the nucleic acid vector comprises nucleic acid sequences encoding shRNA, which targets the E1A transcripts. The shRNA targeting E1A transcripts provide an additional level of control of Rep expression, acting indirectly through control of E1A expression. This is particularly advantageous in cell lines that constitutively express the adenovirus E1A helper virus gene. The adenovirus E1A helper gene product activates the promoters of other adenovirus helper genes such as E1B, E2 and E4, as well as binding to the host protein YY1 to enable activation of the AAV P5 promoter which is used to express the Rep proteins."); (d) expanding the transduced cell and producing the AAV viral vector within the transduced cell (para (0134] "When the cells reach the correct density for AAV vector particle production to proceed ... "; (0204)-(0205] "culturing is performed"); and (e) isolating the viral vector (para (0210]: "Once isolated, the AAV vector particles may be concentrated for in vivo applications"),
Vink does not specifically teach wherein (a) through (f) are performed in a closed and automated process. 
Since one of ordinary skill in the art at the time would have readily appreciated that a closed and automated process is a sterile and self-adjusting process via sensors and computer programs without input from a human user, it would have been obvious to one of ordinary skill in the art to have attempted introducing an engineered mammalian AAV viral producer cell into a fully enclosed cell engineering system in step a), and performing (a) through (f) in a closed and automated process.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to produce AAV vectors with improved product consistency in a labor time saving way.
Regarding claim 14, Vink makes obvious the method of claim 13, and Vink further teaches wherein the mammalian cell is a mammalian cell culture (para [0025] "(a) introducing the nucleic acid vector as defined herein into a culture of mammalian host cells").
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648